*67Submitted on Appellant’s Brief Without Argument May 16,
decided June 6, 1911.
On the Merits.
[115 Pac. 1121.]
The defendants filed a demurrer to the complaint, for the reason that sufficient facts were not stated to constitute cause of suit, which demurrer was sustained by the trial court, and the suit dismissed, and plaintiff appeals.
Affirmed.
For appellant there was a brief over the names of Mr. Jay H. Upton and Mr. John D. Goss.
Mr. Justice Bean
delivered the opinion of the court.
The defendants have filed no brief here, and the brief of plaintiff giving no indication in regard thereto, we are not apprised as to what questions were raised in the lower court concerning the complaint.
3. An assignment for the benefit of creditors creates a true trust relation between the assignee and the creditors. 3 Pomeroy’s Equity Jurisprudence, §§ 993, 994; Stout v. Watson & Luhrs, 19 Or. 251 (24 Pac. 230); Howell v. Moores, 127 Ill. 67, 68 (19 N. E. 863).
4. The equitable right of a creditor to follow and retake from the possession of a trustee property wrongfully appropriated by him, or from those in privity with him, who are not bona fide purchasers for value, is well established. Ferchen v. Arndt, 26 Or. 121, 126 (37 Pac. 161: 29 L. R. A. 664: 46 Am. St. Rep. 603); Muhlenberg v. Northwestern Loan & Trust Co., 26 Or. 132, 143 (38 Pac. 932: 29 L. R. A. 667).
5. From an examination of the complaint, however, it is noticed that the only allegation in any way bearing upon the point, as to the plaintiff being a creditor, or that his assigns were creditors of the Courteney Lumber Company, is that the different parties assigning their claims to plaintiff, each “filed and presented his (or her) duly verified claim against the said Courteney Lumber Company, with W. F. Matthews, assignee.” There is no allegation of facts showing that at the time of making the assignment by the Courteney Lumber Company, or prior thereto, such company was indebted to any one of the parties who filed their claims. In order for the plaintiff to maintain this suit it is essential that such allegations be made — i. e., of the facts constituting such claim and showing that the plaintiff is a creditor — or that the parties assigning their claims were creditors of the Courteney Lumber Company, and that their rights have been prejudiced by the assignee’s assignment of the *70mortgage, and the decree rendered in the suit: Rhodes v. McGarry, 19 Or. 222 (23 Pac. 971). It is not enough for plaintiff merely to state that the claims were presented and filed. Clearly the complaint is insufficient. Failure to make the necessary allegations, apparently, was an oversight.
• We find no error in the ruling of the trial court. Therefore the decree there rendered is affirmed. Affirmed.